DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 4 and 5) in the reply filed on 07/12/2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the base body" in line 6.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
The term “reduced-pressure atmosphere” in claim 5 is a relative term which renders the claim indefinite. The term “reduced-pressure atmosphere” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Naruse (US 2015/0313016).
Regarding claim 4, Naruse discloses a method for manufacturing a physical quantity sensor, comprising: forming a through hole (Fig.7G, numeral 58) and a recess portion in a lid body (50) containing silicon ([0058]); configuring a movable body  (80) to be accommodated in a space between the lid body  (50) and the base body (10); and irradiating the through hole and the recess portion with laser light to melt the through hole and the recess portion and seal the space (([0140]; [0142],  Fig.7I, numeral 70).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takizawa (US 2013/007459).
Regarding claim 4, Takizawa discloses a method for manufacturing a physical quantity sensor, comprising: forming a through hole (Fig.1, numeral 40; Fig.4A, numeral 240) and a recess portion  (41); (270)in a lid body (220) containing silicon ([0087]); configuring a movable body  (102) to be accommodated in a space between the lid body  (20); (220) and the base body (10); (210); and irradiating the through hole and the recess portion with laser light to melt the through hole and the recess portion and seal the space (([0180]; [0203]Fig.1, numeral 60; Fig.4A, numeral 260).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takizawa’921 (US 2016/0138921).
Regarding claim 4, Takizawa’921 discloses a method for manufacturing a physical quantity sensor, comprising: forming a through hole (Fig.1, numeral 22) and a recess portion  (29) in a lid body (20) containing silicon ([0051]); configuring a movable body  (134) to be accommodated in a space between the lid body  (20) and the base body (10); and irradiating the through hole and the recess portion with laser light to melt the through hole and the recess portion and seal the space ([0087]; ]Fig.1, numeral 32).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse as applied to claim 4 above, and further in view of Shimizu (US 2004/0253839)
Regarding claim 5, Naruse discloses wherein when the laser light is radiated, the physical quantity sensor is in a reduced-pressure atmosphere in a chamber ([0142]), and the lid body (Fig.7I, numeral 50) is heated via the base body (10) (note: (50) is in contact with (10)).
Naruse does not explicitly disclose a transparent window portion. Naruse however discloses that the laser light irradiated in a chamber ([0142]).  And Shimizu however discloses that the chamber have a transparent window portion (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Naruse with Shimizu to have a transparent window portion for the purpose of passing the light having the specific wavelength (Shimizu, Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa as applied to claim 4 above, and further in view of Shimizu (US 2004/0253839)
Regarding claim 5, Takizawa discloses wherein when the laser light is radiated, the physical quantity sensor is in a reduced-pressure atmosphere in a chamber ([0192]), and the lid body (Fig.4A, numeral 210) is heated via the base body (210) ([0099]).
Takizawa does not explicitly disclose a transparent window portion. Takizawa however discloses that the laser light irradiated in a chamber ([0192]).  And Shimizu however discloses that the chamber has a transparent window portion (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takizawa with Shimizu to have a transparent window portion for the purpose of passing the light having the specific wavelength (Shimizu, Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa’921 as applied to claim 4 above, and further in view of Shimizu (US 2004/0253839)
Regarding claim 5, Takizawa’921 discloses wherein when the laser light is radiated, the physical quantity sensor is in a reduced-pressure atmosphere in a chamber ([0143), and the lid body (Fig.1, numeral 20) is heated via the base body (10) ([0087]).
Takizawa does not explicitly disclose a chamber with transparent window portion.  And Shimizu however discloses that the chamber has a transparent window portion (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takizawa’921 with Shimizu to have a transparent window portion for the purpose of passing the light having the specific wavelength (Shimizu, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891